RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit Rule 206
                                      File Name: 09a0144p.06

                 UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                    _________________


                                              X
                                               -
 JEFFREY L. GIBSON,
                                               -
                                            Petitioner,
                                               -
                                               -
                                                   No. 08-3377
           v.
                                               ,
                                                >
                                               -
                                Respondent. -
 SECURITIES AND EXCHANGE COMMISSION,
                                               -
                                              N
                   On Petition for Review of an Order of the
                    Securities and Exchange Commission.
                                 No. 3-12323.
                                  Submitted: January 23, 2009
                                                                       *
                              Decided and Filed: March 11, 2009

                      Before: GUY, CLAY, and COOK, Circuit Judges.

                                       _________________

                                            COUNSEL
ON BRIEF: Timothy R. Simonds, PRESLEY & SIMONDS, Chattanooga, Tennessee, for
Petitioner. Allan Armistead Capute, SECURITIES AND EXCHANGE COMMISSION,
Washington, D.C., for Respondent.
                                       _________________

                                             OPINION
                                       _________________

        CLAY, Circuit Judge. Jeffrey L. Gibson seeks review of the February 4, 2008 order
of the Securities and Exchange Commission, which affirmed the administrative law judge’s
issuance of a lifetime bar precluding Gibson from associating with any broker or dealer
pursuant to § 15(b) of the Securities Exchange Act of 1934 and from associating with any




        *
          This decision was originally issued as an “unpublished decision” filed on March 11, 2009. The
court has now designated the opinion as one recommended for full-text publication.


                                                  1
No. 08-3377            Gibson v. SEC                                                              Page 2


investment adviser pursuant to § 203(f) of the Investment Advisers Act of 1940. For the
reasons that follow, we DENY Gibson’s petition for review.

                                          BACKGROUND

         A.         Procedural History

         On August 5, 2005, the Securities and Exchange Commission Division of
Enforcement (“the Division”) filed a civil action against Jeffrey L. Gibson and Investment
Property Management, LLC (“IPM”), in the United States District Court for the Northern
District of Georgia, alleging that Gibson misappropriated approximately $450,000 of
investor funds generated from the sale of limited partnership interests in American Car Wash
Fund, LP.

         On February 9, 2006, Gibson signed a consent agreement, in which he agreed to the
entry of a final judgment holding Gibson and IPM jointly and severally liable for the
disgorgement of $427,701.73 in investor funds. It was agreed that the judgment would
impose a civil penalty of $25,000 pursuant to § 20(d) of the Securities Act of 1933
(“Securities Act”) and § 21(d)(3) of the Securities Exchange Act of 1934 (“Exchange Act”),
and that it would permanently enjoin Gibson from violating § 17(a) of the Securities Act, 14
U.S.C. 77q(a) (fraud in the offer or sale of securities); § 10(b) of the Exchange Act,
15 U.S.C. § 78j(b) (manipulative and deceptive devices); Exchange Act Rule 10b-5, 17
C.F.R. 240.10b-5 (fraud in connection with the purchase or sale of securities); and § 206 of
the Investment Advisers Act of 1940 (“Advisers Act”), 15 U.S.C. § 80b-6 (fraud by an
investment adviser). The district court entered final judgment against Gibson in accordance
with the terms set forth in the consent agreement.

         On June 5, 2006, the Division filed an order instituting a follow-on administrative
proceeding before the Securities and Exchange Commission, seeking remedial sanctions
against Gibson pursuant to pursuant to § 15(b) of the Exchange Act and § 203(f) of the
                1
Advisers Act. After two pre-hearing conferences, the Division filed a motion for

         1
           This type of administrative proceeding, in which the Division seeks to impose sanctions after
an individual is enjoined from acts involving securities or investment fraud in federal court, is commonly
called a “follow-on” proceeding. Exchange Act §§ 15(b)(6) and 15(b)(c)(4) and Advisers Act §§ 203(f)
and 203(e)(4) authorize the Securities and Exchange Commission to sanction any person associated with
a broker, dealer, or investment adviser who has been enjoined from “engaging in or continuing any conduct
No. 08-3377           Gibson v. SEC                                                             Page 3


summary disposition, and on September 22, 2006, an administrative law judge (“ALJ”)
granted the Division’s motion, imposing a lifetime bar precluding Gibson from
associating with any broker, dealer, or investment adviser. Gibson appealed that decision
to a panel of the Securities and Exchange Commission (“the Commission”), and the
Commission affirmed the ALJ’s decision on February 4, 2008.2 Gibson filed a timely
notice of appeal, seeking this Court’s review of the Commission’s judgment.

         B.       Substantive Facts

         In the consent agreement signed by Gibson in the underlying federal court
proceedings, Gibson acknowledged that “the Court’s entry of a permanent injunction
may have collateral consequences” and agreed that “[i]n any disciplinary proceeding
before the Commission based on the entry of the injunction in this action, [he] shall not
be permitted to contest the factual allegations of the Complaint [filed in district court]
in this action.” (Joint Appendix (“J.A.”) at 58.) As a result, we will take the facts
alleged in the aforementioned district court complaint (“the Complaint”) as true for
purposes of our review.

         The Complaint alleged that Gibson, a resident of Tennessee, was a certified
financial planner, a registered representative of a broker-dealer, and part owner of IPM,
a limited liability company. In November 2002, Gibson formed American Car Wash
Fund, LP (“ACW”) to buy and manage coin-operated car-wash operations in northern
Georgia. Through IPM, Gibson sold 43 limited-partnership interests in ACW, raising
approximately $875,000. Approximately 38 of the limited partners were also clients of
Gibson’s advisory business.


or practice in connection with the purchase or sale of any security.” 15 U.S.C. §§ 78o(b) and 80b-3.
         2
           The procedural background of this case is somewhat complicated, so we will reiterate and
summarize the relevant proceedings and terminology. The Securities and Exchange Commission Division
of Enforcement (“the Division”) filed and prosecuted a civil suit in United States District Court. After
receiving a favorable judgment, the Division filed and prosecuted a follow-on administrative proceeding
seeking remedial sanctions in front of an Administrative Law Judge (“ALJ”) of the Securities and
Exchange Commission. The ALJ imposed sanctions, and that decision was appealed to a panel of the
Securities and Exchange Commission (“the Commission”). It is the Commission’s judgment that is now
being considered by this Court. For purposes of clarity, we will use the term “Division” when referring
to the Securities and Exchange Commission in its prosecutorial role and the term “Commission” when
referring to the appellate review panel of the Securities and Exchange Commission.
No. 08-3377        Gibson v. SEC                                                   Page 4


       Gibson provided a private placement memorandum (“PPM”) to prospective
investors which stated that after organizational expenses were satisfied, investors’ funds
would be invested in money market funds or government securities until the funds could
be invested in projects. According to the Complaint, however, almost as soon as Gibson
began selling interests in ACW, he began misappropriating investor funds for his own
use. Gibson wrote checks payable to cash on ACW bank accounts, misappropriating
approximately $450,000. The Complaint stated that Gibson’s actions were contrary to
representations made by Gibson and exceeded any payments to which Gibson and IPM
may have been entitled under the PPM. The PPM was never amended to reflect the
actual use of the funds.

       The Complaint alleged that the misappropriations continued up to the time the
Complaint was filed. The Complaint also alleged that subsequent to selling the
partnership interests in ACW, Gibson and IPM sought to “lull investors into believing
that their investments [were] profitable and to conceal the misappropriation of funds”
by sending letters to the investors describing “annualized rates of return, dividends and
purchases of various properties,” without disclosing “the ongoing misuse of proceeds
by” Gibson and IPM. (J.A. at 43.)

       After Gibson executed a consent agreement, the district court permanently
enjoined Gibson from violating the antifraud provisions of the securities laws, ordered
him to pay a civil penalty of $25,000 and to disgorge $427,701.73 in misappropriated
funds, and enjoined Gibson and IPM from serving as a general partner or otherwise
controlling ACW.       Gibson subsequently liquidated assets purchased with the
misappropriated investors’ funds and used the proceeds to pay the court-ordered civil
penalty and disgorgement.

       On June 6, 2006, the Division initiated a follow-on administrative proceeding
before the Securities and Exchange Commission pursuant to Exchange Act § 15(b) and
Advisers Act § 203(f). After two pre-hearing conferences, the Division moved for
summary disposition pursuant to Commission Rule of Practice 250, relying on the
allegations of the aforementioned district court Complaint. Gibson filed a response,
No. 08-3377         Gibson v. SEC                                                     Page 5


attaching his own declaration and declarations from 31 ACW investors. Gibson’s
declaration stated that he had a clean disciplinary record, that he cooperated with the
Commission’s investigation, and that he paid the fine and disgorgement ordered by the
district court. In each individual investor declaration, the investor indicated that he or she
had reviewed Gibson’s answer to the Complaint, agreed to “approve and ratify” all of
Gibson’s actions with respect to ACW, and wanted Gibson to continue to act on his or
her behalf as investment adviser. (J.A. at 162.) These declarations appear to be
identical, having been made on preprinted forms that allow only for the investors’ initials
and signatures.

        The ALJ granted the Division’s motion for summary disposition, finding that
Gibson had failed to create a genuine dispute of material fact. After concluding that
Gibson’s misappropriation of investor funds demonstrated a lack of honesty and
judgment which made him unsuited to function in the securities industry, the ALJ held
that the public interest required that Gibson be barred.

        Gibson appealed the ALJ’s decision to a panel of the Securities and Exchange
Commission. After discussing the uncontested factual allegations in the Complaint
(which were in turn, taken as true by the ALJ and the Commission) and the relevant
statutory provisions, the Commission concluded that there were significant doubts about
Gibson’s fitness to remain in the securities industry. The Commission held that the ALJ
correctly concluded that there was no issue with regard to any material fact and that
imposing a lifetime bar against Gibson would serve the public interest. The Commission
therefore affirmed the ALJ’s issuance of a lifetime bar precluding Gibson from
associating with any securities broker, dealer, or investment adviser pursuant to § 15(b)
of the Exchange Act and § 203(f) of the Advisers Act. Gibson now seeks our review of
the Commission’s order.
No. 08-3377        Gibson v. SEC                                                       Page 6


                                     DISCUSSION

I.     Grant of Summary Disposition

       A.      Standard of Review

       Our review of an order of the Commission is governed by the Administrative
Procedure Act, 5 U.S.C. § 701, et seq. See MFS Sec. Corp. v. SEC, 380 F.3d 611, 617
(2d Cir. 2004). This Court must affirm if the Commission’s findings of facts are
supported by substantial evidence. Id. We uphold the Commission’s legal conclusions
unless they are “‘arbitrary, capricious, an abuse of discretion, or otherwise not in
accordance with law[.]’” Id. (quoting 5 U.S.C. § 706(2)(A)); see also Seghers v. SEC,
548 F.3d 129, 132 (D.C. Cir. 2008).

       B.      Analysis

       Gibson first argues that the Commission committed reversible error by affirming
summary disposition in the case against him without first holding an evidentiary hearing.

       SEC Rule 201.250 of the Commission’s Rules of Practice (“Rule 250”) provides
that a hearing officer is entitled to “grant the motion for summary disposition if there is
no genuine issue with regard to any material fact and the party making the motion is
entitled to a summary disposition as a matter of law.” 17 C.F.R. § 201.250 (2009).

       Gibson argues that summary disposition of disciplinary cases is normally not
appropriate under Rule 250, and that it was not appropriate here, because there was a
genuine issue with regard to facts that mitigate his misconduct. He cites to the
commentary to Rule 250, which provides as follows:

       Motions for disposition prior to hearing may provide particular benefits
       in regulatory proceedings. Enforcement or disciplinary proceedings in
       which a motion for disposition prior to hearing would be appropriate are
       likely to be less common. Typically, enforcement and disciplinary
       proceedings that reach litigation involve genuine disagreement between
       the parties as to the material facts. Where a genuine issue as to material
       facts clearly exists as to an issue, it would be inappropriate for a party to
       seek leave to file a motion for summary disposition or for a hearing
No. 08-3377        Gibson v. SEC                                                    Page 7


        officer to grant the motion. While partial disposition may be appropriate
        in some cases, a hearing will still often be necessary in order to
        determine a respondent’s state of mind and the need for remedial
        sanctions if liability is found.
17 C.F.R. § 201.250 (2009); accord In re Melvin Mullin, 61 SEC Docket 2517, 1996
WL 281717 (May 17, 1996).

        Gibson’s position is unconvincing for several reasons. First, the Commission has
held, contrary to Gibson’s assertions, that summary disposition is not disfavored in
follow-on disciplinary proceedings. See In re Conrad P. Seghers, 91 SEC Docket 1945,
2007 WL 2790633 (Sept. 26, 2007) (explaining that when a respondent seeks to mitigate
his or her misconduct in a follow-on proceeding involving fraud, summary disposition
would be inappropriate only in “rare circumstances”). As the Division properly notes,
this Court has affirmed permanent injunctions entered on summary judgment. See, e.g.,
SEC v. George, 426 F.3d 786, 790-91 (6th Cir. 2005); SEC v. Waco Financial Inc., 751
F.2d 831, 833-34 (6th Cir. 1985).

        Second, as discussed above, Gibson agreed not to dispute the facts alleged in the
original district court Complaint. The Complaint alleged that Gibson misappropriated
investor funds of approximately $450,000, that he misrepresented his actions to
investors, and that his conduct was repeated and ongoing. When the facts underlying
Gibson’s relevant misconduct are undisputed, it stands to reason that there is no genuine
issue of fact.

        Third, Exchange Act §§ 15(b)(6) and 15(b)(c)(4) and Advisers Act §§ 203(f) and
203(e)(4) authorize the Commission to sanction any person associated with a broker,
dealer, or investment adviser who has been enjoined from “engaging in or continuing
any conduct or practice in connection with the purchase or sale of any security.” 15
U.S.C. §§ 78o(b) and 80b-3. Gibson does not dispute that he was associated with a
broker-dealer and an investment adviser, and that the district court enjoined him from
engaging in relevant conduct. Consequently, the Commission properly determined that
the statutory requirements for the imposition of sanctions were satisfied.
No. 08-3377         Gibson v. SEC                                                    Page 8


        The only evidence that Gibson submitted on his behalf is evidence that he claims
mitigates his misconduct. As discussed above, in Gibson’s opposition to the motion for
summary disposition, which he filed before the ALJ, Gibson provided his own
declaration and declarations from 31 ACW investors. Gibson’s declaration attested to
his prior clean disciplinary record, his cooperation with the Division’s investigation, and
his prompt payment of the civil penalty and disgorgement. These attestations were not
disputed by the Division, and both the ALJ and the Commission took them as true for
purposes of these proceedings. It was not arbitrary or capricious for the Commission to
find that they did not create a genuine issue of fact as to whether disciplinary action was
warranted. See SEC v. Management Dynamics, Inc., 515 F.2d 801, 807 (2d Cir. 1975)
(stating that cessation of illegal activity or disclaimer of an intent to violate the law in
the future are not sufficient to justify the denial of an injunction); SEC v. Bilzerian, 29
F.3d 689, 695 (D.C. Cir. 1994) (holding that an evidentiary hearing was not required to
issue a permanent injunction despite a party’s assurances that he would not violate
securities laws in the future).

        With respect to the investor declarations submitted by Gibson, each individual
declaration stated that the investor had reviewed Gibson’s answer to the complaint, that
the investor ratified Gibson’s actions, and that the investor wanted Gibson to continue
to serve as his or her investment adviser. Again, the ALJ and the Commission took these
declarations as true and found a bar appropriate notwithstanding the evidence. We agree
with the Commission’s observation that “it is difficult to see how live testimony
regarding the investors’ attitude toward Gibson would affect the sanctioning
determination.” (J.A. at 245.)

        Because the investor declarations, like Gibson’s own declaration, do not create
a material issue of fact, and because Gibson proffered no additional evidence that he
hoped to prove at a hearing, we hold that the Commission did not err in granting the
Division’s motion for summary disposition without requiring a full evidentiary hearing.
No. 08-3377        Gibson v. SEC                                                   Page 9


II.    Remedial Sanctions

       A.      Standard of Review

       “Unless a gross abuse of discretion on the part of the Commission is shown, the
Commission’s determination of the sanctions necessary to protect the public interest will
not be disturbed.” Armstrong, Jones & Co. v. SEC, 421 F.2d 359, 365 (6th Cir. 1970);
see also Lowry v. SEC, 340 F.3d 501 (8th Cir. 2003) (applying “gross abuse of
discretion” standard when reviewing SEC sanctions); Orkin v. SEC, 31 F.3d 1056, 1066
(11th Cir. 1994) (same). This standard recognizes that there is a “range of choice within
which we will not reverse . . . even if we might have reached a different decision.”
Siebert v. Allen, 506 F.3d 1047, 1049 n.2 (11th Cir. 2009) (quotation marks and citations
omitted).

       The Fifth Circuit’s decision in Steadman v. SEC, 603 F.2d 1126, 1140 (5th Cir.
1979), is recognized as the leading case that establishes the standard courts should use
when evaluating administrative actions involving disciplinary sanctions. See, e.g.,
Seghers, 548 F.3d at 134; Lowry 340 F.3d at 504. Under Steadman, a court must
consider a number of factors when imposing disciplinary sanctions: (1) the
egregiousness of the defendant’s actions, (2) the isolated or recurrent nature of the
infraction, (3) the degree of scienter involved, (4) the sincerity of the defendant’s
assurances against future violations, (5) the defendant’s recognition of the wrongful
nature of his conduct, and (6) the likelihood that the defendant’s occupation will present
opportunities for future violations. 603 F.2d at 1140.

       B.      Analysis

       Gibson argues that, applying the Steadman factors to this case and considering
the substantial mitigating evidence favoring Gibson, a lifetime bar is an excessive
disciplinary sanction that should be reversed.

         We find that the Commission appropriately considered each of the Steadman
factors, as well as the mitigating evidence submitted by Gibson, before affirming the
ALJ’s imposition of remedial sanctions. First, the Commission found that Gibson’s
No. 08-3377         Gibson v. SEC                                                   Page 10


conduct was egregious, because he misappropriated approximately $450,000 from a
group of investors, many of whom were clients to whom he owed a fiduciary duty, all
the while sending the investors “lulling communications.” The Commission next found
that the infractions were recurrent and ongoing and that they involved several different
types of misconduct and a large number of clients. Third, the Commission found that
Gibson’s actions demonstrated a high degree of scienter, that he took actions to disguise
his conduct, and that he failed to discontinue the conduct until the Division filed a
complaint in district court. As to the fourth and fifth factors, the Commission stated that
“[w]hile we do not dispute Gibson’s assertions regarding his acknowledgment of
wrongdoing and his assurances against future misconduct, those assertions do not
overcome the other factors that indicate the gravity of the threat to investors that Gibson
would present if he were permitted to remain in the securities industry.” (J.A. at 241.)
Finally, the Commission found that if Gibson were not barred, he would be presented
with further opportunities to engage in misconduct, and that his breach of fiduciary duty
as an investment adviser demonstrated a lack of fitness to remain in the industry.

        The Commission has held that “the fact that a person has been enjoined from
violating antifraud provisions ‘has especially serious implications for the public
interest.’” In re Michael T. Struder, Exchange Act Rel. No. 50411, 83 SEC Docket
2853, 2861 (Sept. 20, 2004); see also In re Marshall E. Melton, Advisers Act Rel. No.
2151, 56 SEC Docket 695, 713 (July 25, 2003) (“Based on our experience enforcing
federal securities laws, we believe that ordinarily, and in absence of evidence to the
contrary, it will be in the public interest to . . . suspend or bar from participation in the
securities industry . . . a respondent who is enjoined from violating the antifraud
provisions.”)

        In light of this precedent and the Commission’s analysis of the Steadman factors,
we conclude that the Commission did not grossly abuse its discretion in determining that
Gibson’s lifetime bar was necessary to serve the public interest.
No. 08-3377     Gibson v. SEC                                               Page 11


                                CONCLUSION

      For the reasons stated above, we DENY Gibson’s petition for review.